Citation Nr: 1454128	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1975.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The Board notes that the RO denied service connection for bilateral hearing loss and service connection for tinnitus in January 2014.  In April 2014, the Veteran filed a notice of disagreement contesting the January 2014 rating decision.  The claims file does not contain a statement of the case (SOC) relating to either issue.  Therefore, those claims must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issues of entitlement to service connection for hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether hepatitis C is etiologically related to the Veteran's receipt of air gun immunization injections in service as opposed to some other cause or factor.
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Service Connection

The Veteran contends that he acquired hepatitis C due to air gun immunization injections in service.  He also notes other service experiences that put him in contact with blood, such as sharing razors and dental work.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in service.  The evidence must further show a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was also noted that transmission of hepatitis C virus with jet injectors was "biologically plausible", despite the lack of any scientific evidence so documenting. 

The Veteran's service treatment records (STRs) are silent as to any findings, complaints, or diagnosis of hepatitis C.  As to possible in-service risk factors, it is likely the Veteran received inoculations by jet injector.  In addition, the Veteran is found to be credible with regard to his assertions of sharing razors; in addition, in-service dental work is documented in his STRs.  

There are two medical opinions of record regarding the etiology of the Veteran's hepatitis C.

In October 2010, the Veteran underwent a VA examination.  The examiner acknowledged the diagnosis of hepatitis C and that the Veteran was not currently seeking treatment for the disease.  Following examination and review of treatment records, the examiner concluded that the Veteran had no risk factors other than receiving immunization with a jet injector while in boot camp.  He opined however that "[i]n the absence of information about sterilization, procedure and precautions taken for using jet injector[s] at that time, the issue [of whether hepatitis C was related to service], cannot be resolved without resorting to speculation."

In September 2012, Dr. B.M.S. of Albuquerque Independent Medical Services opened that the Veteran "was correct about military injections as the probable source of his Hepatitis C infection."  He referenced a 2008 article, although the title does not indicate that it relates to causes for hepatitis C.

The Board recognizes that Dr. B.M.S.'s opinion is not supported by an adequate rationale and that the VA examiner's opinion is speculative.  However, the law requires only that an injury incurred in service be as likely the cause of the current disability as any other possible cause.  Here, there is speculation as to whether it was air gun immunization injections in service which caused the Veteran's hepatitis C.  However, the Board finds it quite probative that the Veteran has no other risk factors present that could offer another potential etiology for the Veteran's current disability.  Based on the evidence of record, the Board cannot definitively conclude that the preponderance of the evidence is against the Veteran's claim.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor and grant service connection for hepatitis C.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

In a January 2014 rating decision, the RO denied service connection for bilateral hearing loss and service connection for tinnitus.  In April 2014, the Veteran filed a timely notice of disagreement.  Based on this, a remand for issuance of a SOC is necessary to address both issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the claims for (i) entitlement to service connection for bilateral hearing loss and (ii) entitlement to service connection for tinnitus.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to these matters. 38 C.F.R. § 20.302(b) (2013). Only if the appeal is timely perfected, are these issues to be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


